DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 12-14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Face Classification Using Electronics Synapses” by Peng Yao et al.
Regarding claim 1, Peng teaches a signal processing device, comprising a receiver, a memristor array and a classifier, wherein the receiver is configured to receive a first signal; the memristor array comprises a plurality of memristor units, each of the plurality of memristor units comprises a memristor, and the memristor array is configured to apply the first signal that has been received to at least one memristor unit in the plurality of memristor units, such that the at least one memristor unit in the plurality of memristor units encodes the first signal into a second signal based on a memristor resistance value distribution of the memristor array, and output the second signal based on the memristor resistance value distribution of the memristor array; and the classifier is configured to classify the second signal outputted from the memristor array to obtain a type of the first signal (Fig. 1 and Fig. 2, input signals are received by the neural network and are inputted to the memristor array. The memristor array comprises a plurality of memristor units. The signals are inputted through the bit lines and are measured through the source line SL side. Fig. 1 shows the first input signal V1 to Vn are applied to the bit lines and the synaptic weight stored in the memristor memory cells will encode the first signal into a second signal J1 to Jm for the post neuron layer).
Regarding claim 2, Peng teaches the signal processing device according to claim 1, wherein the memristor array further comprises a plurality of word lines, a plurality of bit lines and a plurality of source lines; and each of the plurality of memristor units is correspondingly connected with one-word line in the plurality of word lines, one bit line in the plurality of bit lines, and one source line in the plurality of source lines, respectively (Fig. 1, memory array comprises plurality of word lines, bit lines and source lines).
Regarding claim 3, Peng further teaches the signal processing device according to claim 2, wherein the memristor array is configured to:
apply the first signal to at least one memristor unit in the plurality of memristor units through at least one bit line in the plurality of bit lines, and output the second signal through at least one source line in the plurality of source lines; or apply the first signal to at least one memristor unit in the plurality of memristor units through at least one source line in the plurality of source lines, and output the second signal through at least one bit line in the plurality of bit lines (Under Fig. 1, Peng explains the input signal is inputted through the bit lines and the output signal through the source lines).
Regarding claim 5, Peng further teaches the signal processing device according to claim 2, wherein the memristor array is configured to receive a switch control signal through at least one word line in the plurality of word lines, and select a memristor unit to be applied with the first signal based on the switch control signal (Fig. 3).
Regarding claim 6, Peng further teaches the signal processing device according to claim 1, wherein each of the plurality of memristor units further comprises a transistor connected in series with the memristor in each of the plurality of memristor units (Fig. 1, memory cell comprises 1 transistor connected in series with a memristor).
Regarding claim 7, Peng further teaches the signal processing device according to claim 1, wherein the memristor in each of the plurality of memristor units is a continuously adjustable multi-resistance state memristor (Fig. 1, the resistance state for the memristor can be adjusted continuously).
Regarding claim 8, Peng further teaches the signal processing device according to claim 1, further comprising a pre-processing circuit, wherein the pre-processing circuit is configured to pre-process the first signal received by the receiver, so as to form a pre-processed signal having an amplitude within a predetermined range (during the weight update process, the programming process can use equation 2 which is based on amplitude-based weight update).
Regarding claim 10, Peng further teaches the signal processing device according to claim 8, wherein the predetermined range is a resistive voltage interval of the memristor or a read voltage interval of the memristor (Fig. 3).
Regarding claims 12-14, 16, 17, 19 and 20, the claims have similar limitations as claims 1-3, 5-8 and 10 above except the claims are written in a method format. Therefore, the claims are rejected under the same grounds of rejection. 

Claim(s) 1, 8 and 10-11,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Electronic system with memristive synapses for pattern recognition” Sangsu Park et al.
Regarding claim 1, Park teaches a signal processing device, comprising a receiver, a memristor array and a classifier, wherein the receiver is configured to receive a first signal; the memristor array comprises a plurality of memristor units, each of the plurality of memristor units comprises a memristor, and the memristor array is configured to apply the first signal that has been received to at least one memristor unit in the plurality of memristor units and output a second signal based on a memristor resistance value distribution of the memristor array; and the classifier is configured to classify the second signal outputted from the memristor array to obtain a type of the first signal (Fig. 2 and Fig. 4, input signals are received by EEG and are inputted to the memristor array. The memristor array comprises a plurality of memristor units. The signals are inputted through the bit lines and are measured through the source line SL side. Fig. 1 shows the first signals are the input EEG signals which are inputted to the memristor Synapse and will output/encode the first signal to produce a post neuron signal, which is the second signals).
Regarding claim 8, Park further teaches the signal processing device according to claim 1, further comprising a pre-processing circuit, wherein the pre-processing circuit is configured to pre-process the first signal received by the receiver, so as to form a pre-processed signal having an amplitude within a predetermined range (Fig. 2, Bandpass filtering and Baseline Correction).
Regarding claim 10, Park further teaches the signal processing device according to claim 8, wherein the predetermined range is a resistive voltage interval of the memristor or a read voltage interval of the memristor (Fig. 4).
Regarding claim 11, Park further teaches the signal processing device according to claim 1, wherein the first signal received by the receiver is an electroencephalogram signal (Fig 2, EEG).
Regarding claims 11, 17, 19 and 20, the claims have similar limitations as claims 1, 8 and 10 above except the claims are written in a method format. Therefore, the claims are rejected under the same grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claim 2 above, and further in view of “Electronic system with memristive synapses for pattern recognition” by Sangsu Park et al. 
Regarding claims 4 and 15, Peng does not explicitly teach the memristor array is further configured to segment the first signal that has been received to form signal segments, and apply respective signal segments to corresponding memristor units in the plurality of memristor units.
Park teaches segmenting the first signal that has been received to form signal segments, and apply respective signal segments to corresponding memristor units in the plurality of memristor units (See EEF analysis of Imagined Speech section and Fig. 2A).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to segment the data in order to enhance the classification. 

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 8 and 12 above.
Regarding claims 9 and 18,  Park is silent in teaching the signal processing device according to claim 8, wherein the pre-processing circuit comprises at least one of an amplifying circuit and a level shift circuit. Park teaches Bandpass filtering and Baseline correction in order to enhance the EEG signal. Park did not explicitly teach the circuits to be an amplifying circuit and a level shift circuit. However, amplifying circuit and level shift circuit are known in the art to be used for filtering and correcting signal. Therefore, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use amplifying circuit and level shift circuit in order to filter and correct the EEG signal. 

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. Applicant argues on page 9 that Peng and Park do not teach the new added feature “such that the at least one memristor unit in the plurality of memristor units encodes the first signal into a second signal based on a memristor resistance value distribution of the memristor array.” However, under the broadest reasonable interpretation, the term “encode” means to convert information from one form to another form. In this case, Park teaches in Fig. 1 the Pre Neuron signals are converted from a first form to post Neuron signals using the memristor synapse. In addition, Peng teaches in Fig. 1 the first input signal V1 to Vn are applied to the bit lines and the synaptic weight stored in the memristor memory cells will encode the first signal into a second signal J1 to Jm for the post neuron layer.
The prior art of records still teach the claimed features. Therefore, the rejection is maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824